*428Judgment, Supreme Court, New York County (Maxwell T. Wiley, J.), rendered March 21, 2007, convicting defendant, after a jury trial, of attempted murder in the second degree as a hate crime, two counts of attempted murder in the second degree, assault in the first degree as a hate crime, three counts of assault in the first degree, 15 counts each of kidnapping in the second degree as a hate crime and kidnapping in the second degree, five counts each of assault in the second degree as a hate crime and of assault in the second degree, and three counts each of criminal possession of a weapon in the second and third degrees, and sentencing him, as second violent felony offender, to an aggregate term of 240 years, affirmed.
In its main charge on the insanity defense, and in its response to notes from the deliberating jury, the court properly read the Criminal Jury Instructions pattern charge on that subject (CJI2d[NY] Insanity), and in each instance, properly declined to add language instructing the jury to consider defendant’s capacity to know or appreciate the wrongfulness of his conduct from a subjective point of view relating to the false beliefs he allegedly held as a result of psychiatric illness. The standard language permitted the jury to accept defendant’s insanity defense under the theory that his asserted thought disorder caused him to sincerely believe society would approve of his otherwise immoral acts because they were divinely commanded. The court was not obligated to add specific language to that ef*429feet, or to give any special instructions concerning a false belief that one’s actions were in obedience to divine instructions (see People v Wood, 12 NY2d 69, 76 [1962]; cf. People v Adams, 26 NY2d 129, 135-136 [1970], cert denied 399 US 931 [1970]). We also conclude that the supplemental instructions were meaningful responses to the jury’s notes (see People v Almodovar, 62 NY2d 126, 131-132 [1984]; People v Malloy, 55 NY2d 296, 301-302 [1982], cert denied 459 US 847 [1982]). In any event, we note there was ample evidence from which the jury could conclude that defendant did not, in fact, have any delusions or hallucinations about being divinely commanded to commit his criminal acts.
The court properly denied defendant’s challenge for cause to a prospective juror, who, notwithstanding her self-professed “strong opinions” on the insanity defense based on research she had conducted on the defense while in college, declared that she could follow the court’s instructions and be fair.
It is axiomatic that where potential jurors question or doubt that they can be fair, the court should either elicit unequivocal assurances of their ability to be impartial or excuse them (cf People v Bludson, 97 NY2d 644, 646 [2001]; People v Johnson, 94 NY2d 600, 615 [2000]). “By contrast, where prospective jurors unambiguously state that, despite preexisting opinions that might indicate bias, they will decide the case impartially and based on the evidence, the trial court has discretion to deny the challenge for cause if it determines that the juror’s promise to be impartial is credible” (People v Arnold, 96 NY2d 358, 363 [2001]).
The Court of Appeals has established a commonsense rule regarding evaluation of potential juror bias, recognizing that “most if not all jurors bring some predispositions, of varying intensity, when they enter the jury box. It is only when it is shown that there is a substantial risk that such predispositions will affect the ability of the particular juror to discharge his responsibilities (a determination committed largely to judgment of the Trial Judge with his peculiar opportunities to make a fair evaluation) that his excuse is warranted” (People v Williams, 63 NY2d 882, 885 [1984]).
People v Arnold (supra), relied on by the dissent, is not to the contrary. The defendant in Arnold was accused of stabbing his former girlfriend. He asserted a justification defense, alleging that she initiated the incident by attacking him with a razor. During voir dire, one prospective juror, who held a bachelor’s degree with a major in sociology and a minor in women’s studies, stated that she had done “a lot of research” (96 NY2d at *430360) on domestic violence and battered woman’s syndrome. When asked by defense counsel if she felt this would make her “another witness in the case, an expert if you will, on that area with the other jurors” creating “a problem” during deliberations, the prospective juror answered, “I think so.” (Id. at 360-361.) When defense counsel then asked if she would rather serve as a juror on another type of case, she responded, “I think I would.” (Id. at 361.)
Defense counsel’s challenge for cause in Arnold was denied without further inquiry of the prospective juror. The Appellate Division reversed, holding that once a prospective juror voices doubt about her impartiality or ability to refrain from becoming a witness or expert in the jury room, “it was incumbent upon the court to ascertain that her prior state of mind would not influence her verdict and that she would render an impartial verdict based on the evidence” (272 AD2d 857, 858 [2000]). In affirming, the Court of Appeals acknowledged that while “each juror inevitably brings to the jury room a lifetime of experience that will necessarily inform her assessment of the witnesses and the evidence,” when a juror reveals doubt about her ability to serve impartially because of that experience, that juror “must clearly express that any prior experiences or opinions that reveal the potential for bias will not prevent them from reaching an impartial verdict” (96 NY2d at 362).
Here, the prospective juror unequivocally stated in the initial voir dire that she could follow the court’s instructions on the law. Unlike Arnold, the court here did conduct follow up questioning of the prospective juror and also permitted the prosecutor and defense counsel to make additional inquiries regarding her opinions, her ability to be fair to both sides and her commitment to render a verdict based solely on the evidence adduced at trial. During that individual questioning by the attorneys and the court, she again unequivocally stated that despite her prior experiences, biases and strong opinions, she could follow the court’s instructions and apply them to the evidence in the case, whether she agreed with them or not. The fact that some of her responses were couched in terms such as “think” or “try” does not make her otherwise unequivocal answers less so (see People v Shulman, 6 NY3d 1, 28 [2005], cert denied 547 US 1043 [2006]; see also People v Rivera, 33 AD3d 303 [2006], affd 9 NY3d 904 [2007]).
The prospective juror’s responses, taken in context and viewed as a whole, did not cast doubt on her ability to reach a fair and impartial verdict (see People v Chambers, 97 NY2d 417 [2002]; Arnold, 96 NY2d at 363).
*431Defendant’s claim under People v Rosario (9 NY2d 286 [1961], cert denied 368 US 866 [1961]) does not warrant reversal. The documents at issue did not qualify as Rosario material, and in any event, defendant was not prejudiced by their nondisclosure (see CPL 240.75).
We have considered and rejected defendant’s remaining claims. Concur—Mazzarelli, J.P., Sweeny, Renwick and Román, JJ.